





Exhibit 10.1




Wausau Paper Corp.

2015 Equity Incentive Compensation Plan







Under the 2015 Equity Incentive Compensation Plan, grants of performance units
were made to our named executive officers as an equity performance incentive.
 Named executive officers received a grant of performance units equal to a
specified percentage of base salary.  These performance units may vest and be
converted to a right to receive common stock (or, in the Compensation
Committee’s discretion, cash with an equivalent value) based on (1) continuous
employment with the Company (in the same position or in a position with greater
authority) through January 5, 2017; and (2) the Company’s achieving certain
levels of earnings before interest, taxes, depreciation, and amortization
(“EBITDA”) ranging between $62.5 million and $77.5 million for the year ended
December 31, 2015.  For purposes of this plan, EBITDA is derived from the
Company’s audited financial statements after adjusting for any non-recurring or
extraordinary items as determined in the discretion of the Compensation
Committee.  EBITDA is calculated before cash incentive compensation expenses
have been included.  Grant recipients will not receive any vested award if
EBITDA is at the bottom of the targeted range, and the number of shares of
common stock or cash awarded will increase on an incremental basis to the
maximum potential award if EBITDA is at the top of the targeted range.




The maximum potential award for the Chairman and Chief Executive Officer,
President and Chief Operating Officer, and our Senior Vice President and Chief
Financial Officer is shown in the table below.




 

Maximum Opportunity

(Number of Shares)

 

 

Chairman and Chief Executive Officer

133,273

 

 

 

 

President and Chief Operating Officer

43,911

 

 

 

 

Senior Vice President and Chief Financial Officer

38,116

 















